DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Please cancel Claims 10 – 12


Allowable Subject Matter
Claims 1 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Wu et al. (US 2018/0183397) Section 0002 teaches in-orbit calibration of multi-port amplifiers on board a satellite, Brown (4,630,058) teaches in-orbit calibration of a satellite (Col. 6 lines 53 – 63), Wang et al. (US 2005/0178874) Section 0074 teaches in-orbit calibration, and Zhu et al. (CN 101508347) teaches in-orbit calibration (Section 0014).  Campanella (6,108,319) Figure 5 teaches an on-board processing payload for a satellite (121) and Lang et al. (US 2012/0027055) Figure 1, Section 0016 teaches on-
a phase-tracked apparatus adjusting a respective phase and/or amplitude of said in-phase and quadrature phase output signals in said transmit chain for power combination of said in-phase and quadrature phase output signals at said two-polarization antenna, and a respective phase of said in-phase and quadrature phase input signals in said receive chain
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Roukos et al. (US 2017/0026006) Section 0007 teaches a satellite wherein the gain-to-noise temperature is improved and Kosmas (US 2006/0145024) Section 0166 teaches a satellite system that uses telemetry/telecommand links, both of which are disclosed in the Applicants’ specification but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
August 30, 2021